UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 1, 2012 First Financial Holdings, Inc. (Exact name of registrant as specified in charter) Delaware 0-17122 57-0866076 State or other jurisdiction of incorporation Commission File Number I.R.S. Employer I.D. number Registrant's telephone number (including area code): (843) 529-5933 Not applicable (Former name or former address, if changed since last report) ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4c under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 Financial Information Item 2.02 Results of Operations and Financial Condition On January 30, 2012, First Financial Holdings, Inc. announced its quarterly financial results and declared a cash dividend.For more information regarding this matter, see the press release attached hereto as Exhibit 99.1. Section 5 – Corporate Governance and Management Item 5.07 Submission of Matters to a Vote of Security Holders At the Company’s Annual Meeting of Shareholders on January 26, 2012, the shareholders voted to (1) elect four directors to serve three-year terms; (2) provide advisory approval of the compensation of named executive officers (“say on pay”); (3) provide advisory approval of the frequency of the vote on compensation of named executive officers (“say on frequency”); and (4) ratify the appointment of Grant Thornton LLP as independent registered public accounting firm for the fiscal year ending December 31, 2012. The following tables set forth the voting results on each matter. Director Nominee For Withheld Broker Non-Votes % Votes For R. Wayne Hall 95.8% James L. Rowe 98.5% Richard W. Salmons, Jr. 98.6% Henry M. Swink 98.4% Proposal For Against Abstain Broker Non-Votes Provide advisory approval of the compensation of named executive officers (“say on pay”) One Year Two Years Three Years Abstain Provide advisory approval for the frequency of the vote on compensation ofnamed executive officers (“say on frequency”) Broker Non-Votes Proposal For Against Abstain Broker Non-Votes Ratify the appointment of Grant Thornton LLP as independent registered accounting firm for the fiscal year ending December 31, 2012 N/A In light of the voting results with respect to the say on frequency advisory vote, the Company has decided that the Company will hold an advisory vote on named executive officer compensation annually. Section 9 Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit (99.1). Press release dated January 30, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST FINANCIAL HOLDINGS, INC /s/ Blaise B. Bettendorf Blaise B. Bettendorf Executive Vice President and Chief Financial Officer Date: February 1, 2012 EXHIBIT INDEX Exhibit Number Description First Financial Holdings, Inc. announces quarterly financial results and declares cash dividend
